Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         13-MAR-2020
                                                         08:06 AM




                          SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                 vs.

             KATHERINE PUANA KEALOHA (HI Bar #6691),
                           Respondent.


                        ORIGINAL PROCEEDING
               (ODC Case Nos. 17-O-026 and 19-0065)

        ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
 (BY: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the petition submitted by the

Office of Disciplinary Counsel (ODC), with the approval of the

Disciplinary Board of the Hawai#i Supreme Court, for an order

granting the request of attorney Katherine P. Kealoha to resign

from the practice of law in lieu of discipline, and the affidavit

attached in support thereof, we find Respondent Kealoha’s

affidavit meets the requirements of Rule 2.14(a) of the Rules of

the Supreme Court of the State of Hawai#i (RSCH), and find

Respondent Kealoha avers and admits to misconduct that we
conclude represents serious violations of Rules 8.4(b) and 8.4(c)

of the Hawai#i Rules of Professional Conduct (2014).   We conclude

this misconduct justifies granting the petition.   Therefore,

           IT IS HEREBY ORDERED that the petition to resign in

lieu of discipline is granted.   The resignation shall become

effective 30 days after the date of this order, pursuant to RSCH

Rules 2.14(d) and 2.16(c).

           IT IS FURTHER ORDERED that the Clerk of this court

shall remove Katherine P. Kealoha’s name from the role of

attorneys licensed to practice law in this jurisdiction and,

within thirty days after entry of this order, Respondent Kealoha,

through her attorney or with the assistance of ODC, shall submit

to the Clerk the original certificate evidencing her license to

practice law in this jurisdiction or an affidavit establishing

good cause for her failure to do so.

           IT IS FURTHER ORDERED that Respondent Kealoha shall

comply with the requirements of RSCH Rule 2.16 governing

disbarred attorneys, the Disciplinary Board shall provide notice

of the disbarment as required by RSCH Rule 2.16(e), and the Clerk

shall provide notice to all state judges, pursuant to RSCH Rule

2.16(f).

           IT IS FURTHER ORDERED that Respondent Kealoha shall

bear any costs that may have been incurred during the course of

ODC’s investigation and any preliminary disciplinary proceedings,

                                 2
upon the timely submission by ODC of a verified bill of costs, as

authorized by RSCH Rule 2.3(c).

          DATED:   Honolulu, Hawai#i, March 13, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson

                               /s/ Katherine G. Leonard




                                  3